DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s proposed amendment(s) to the claims, originally faxed over on 11/04/2021, overcome the prior art rejections in the prior office action. The rejections in the Final Rejection 08/04/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Burch on 11/15/2021.

The application has been amended as follows: 
In the claims

Claims 1-10, 12, 15-16 and 21 are cancelled. 

Claim 11 shall now read: A gas turbine engine comprising:
a fluid flowpath connecting a multi-stage compressor section, a combustor section, and a multi-stage turbine section;
at least one stage of the multi-stage compressor section and the multi-stage turbine section comprising a ring of blade outer air seals connected to an engine case via a static support structure, wherein each blade outer air seal in the ring of blade outer air seals comprises:
a platform having a leading edge and a trailing edge;
a pair of circumferential edges connecting the leading edge and the trailing edge;
an end wall protruding radially outward from the platform at the trailing
edge;
a first support rib extending axially forward from the end wall and connecting one of the circumferential edges to the end wall and structurally supporting
the end wall;
a first boss portion extending axially forward from the end wall, the first boss portion being disposed radially outward of the first support rib and being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion;
	wherein the first boss portion is spaced apart from the static support structure such that a gap is defined between a forward facing radially aligned surface of each first boss portion and an aftward facing radially aligned surface of the static support structure.

Regarding Claim 13, the limitation “wherein the gap” has been amended to read “where each gap”.

Regarding Claim 14, the limitation “where each boss portion” has been amended to read “wherein each first boss portion”.

Regarding Claim 17, the limitation “where the first boss portions” has been amended to read “wherein each first boss portion[[s]]”.

Regarding Claim 18, the limitation “where the first boss portion” has been amended to read “where each first boss portion”.

Regarding Claim 19, the limitation “wherein each circumferential edge in the pair of circumferential edges” has been amended to read “wherein each circumferential edge in each pair of circumferential edges”.

Regarding Claim 20, the limitation “wherein each circumferential edge in the pair of circumferential edges” has been amended to read “wherein each circumferential edge in each pair of circumferential edges”.

NOTE: The amendments made to the independent claim, from proposed amendments faxed over by Applicant on 11/04/2021, were made so as to differentiate the instant invention as claimed from the prior art of record, thereby placing the 
The amendments made to the dependent claims were made so as to align the plural and singular terminology with that of independent claim, therefore removing any potential ambiguity as to what is being claimed. 

Allowable Subject Matter
Claims 11, 13-14 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendment made to claim 11, “where the first boss portion is spaced apart from the static support structure” renders the claim, and its dependents, novel over the prior art of record. In review of the closest prior art, Groleau (US 2018/0080343), said reference fails to anticipate or render obvious the feature of “the first boss portion is spaced apart from the static support structure, since it is vital to the reference’s disclosure that the boss portion be connected with the static structure so as to support the component on the casing. As such, the instant application is deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745